Order, *357Supreme Court, New York County (Joan Madden, J.), entered December 3, 2001, which denied the motion of defendant Strategic Development Concepts to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The pleadings more than sufficed to put defendant on notice of the rent deficiencies claimed by plaintiff lessor. As the IAS court found, any defense that plaintiff failed to meet its obligations under the lease so as to preclude its claim to recover rent is not amenable to resolution in the present procedural context. Concur — Tom, J.P., Andrias, Rosenberger and Williams, JJ.